                        UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF ILLINOIS
                              EASTERN DIVISION

SHARON WINKFIELD                              )
                                              )
                           Plaintiff,         )
                                              )
             v.                               )            19 C 1721
                                              )
CHICAGO TRANSIT AUTHORITY, a                  )
municipal corporation,                        )
                                              )
                           Defendant.         )

                            MEMORANDUM OPINION

CHARLES P. KOCORAS, District Judge:

      Before the Court is Defendant Chicago Transit Authority’s (“CTA”) motion to

dismiss Plaintiff Sharon Winkfield’s (“Winkfield”) complaint pursuant to Federal Rule

of Civil Procedure 12(b)(6). For the following reasons, the Court denies CTA’s motion.

                                   BACKGROUND

      For purposes of this motion, the Court accepts as true the following facts from

the complaint. Murphy v. Walker, 51 F.3d 714, 717 (7th Cir. 1995). All reasonable

inferences are drawn in Winkfield’s favor. Tamayo v. Blagojevich, 526 F.3d 1074,

1081 (7th Cir. 2008).

      CTA is an Illinois municipal corporation that provides public transportation.

Winkfield is an Illinois resident who worked for CTA from February 2, 1998 through

March 27, 2017.
      Throughout her employment with CTA, Winkfield worked as a Signal

Maintenance Maintainer (“SMM”). SMMs are assigned to inside shop jobs or outside

Right of Way jobs—outside jobs typically require SMMs to walk on the train tracks,

while inside shop jobs do not. For the entirety of her fourteen-year employment,

Winkfield was assigned to an inside shop job.

      On or about January 31, 2002, Winkfield suffered a serious work injury to her

right ankle which required surgery. This injury resulted in permanent impairment that

affected Winkfield’s ability to walk and required her to occasionally use a cane and

undergo physical therapy. Despite this ankle injury and permanent disability, Winkfield

was able to perform all the essential duties of her job as an SMM without any

accommodations.

      As a member of the International Brotherhood of Electrical Workers (“IBEW”

or “Union”), Local #9, Winkfield was covered by a Collective Bargaining Agreement

(“CBA”) between the IBEW and CTA. This CBA had a provision that allowed SMMs

a period to “pick” a job based on their seniority. However, certain SMM jobs were

excluded from the job pick, allowing them to remain in their jobs during a job pick.

      For fourteen years, Winkfield was able to choose an inside shop job due to her

seniority. However, during a job pick in March 2017, Winkfield had to choose an

outside job, as the inside shop jobs had been chosen when it was her turn to choose.

Afterwards, Winkfield met with her manager, Phil Chavez (“Chavez”), to express



                                          2
concerns about the impact of her disability on her capacity to walk and perform various

outside-job duties, which were scheduled to begin on or about April 2, 2017.

       Winkfield also met with Jeannine Messina (“Messina”), CTA’s Senior Manager

for Administration/Infrastructure, on March 27, 2017.       At the meeting, Messina

observed an extreme limp in Winkfield’s walk and removed Winkfield from service “as

unfit to do her job” until she was medically cleared to return to work by CTA’s

physicians. Messina was otherwise hostile and dismissive of Winkfield and her ankle

disability.

       At all relevant times after March 27, 2017, Winkfield was and remained able to

perform all essential functions of her inside shop job without any accommodations. She

was willing to return to that position or another comparable inside position. On March

29, 2017, Winkfield was medically cleared by CTA’s physicians to work an inside shop

job without any restrictions. Winkfield provided Messina with the work release, which

requested that she be accommodated with a permanent inside shop job that would not

be subject to the job pick. According to the complaint, Messina was again hostile and

dismissive of Winkfield’s request and informed her that CTA would not place her back

in service or accommodate her with an inside shop job.

       Following this development, Winkfield submitted a “Request for Reasonable

Accommodation” to the CTA Accommodation Review Committee (“ARC”),

requesting that she be allowed to return to an inside SMM position and be excluded



                                          3
from the job pick. While this request was being reviewed, Winkfield did not receive

any wages.

      On or about May 7, 2017, Winkfield complained to Dorval Carter (“Carter”),

CTA’s President, and John Burkhead (“Burkhead”), IBEW Local #9 Assistant Business

Manager, about the discriminatory and hostile treatment by Messina related to

Winkfield’s request for accommodation and disability. Despite such complaints, no

responsive action was taken.

      On or about June 20, 2017, CTA’s ARC offered Winkfield a position as a

Customer Service Clerk. In this role, Winkfield would receive $11/hour with no

pension benefits, no seniority, no union rights, no vacation time, no holidays, no health

benefits, no life insurance, no set schedule, and part-time hours only. In contrast, as an

SMM, Winkfield was making approximately $48.90/hour with pension benefits,

seniority, union rights, vacation time, paid holidays, health insurance benefits, a set

schedule, and full-time hours. Winkfield did not accept this new position.

      In October 2017, CTA informed Winkfield that she may be eligible to receive

her pension early because she was placed into “Temporary Medical Disability” status,

which occurred when she was removed from service. Winkfield alleges that she

accepted the offer to take her pension early because she had been without wages since

her March 2017 termination. Winkfield resultantly received less pension benefits had

she would have gotten with her inside shop job and continues to experience significant

lost wages and benefits.

                                            4
       Based on these events, Winkfield filed a complaint against CTA on March 12,

2019, alleging failure to accommodate under the Americans with Disabilities Act

(“ADA”), 42 U.S.C. § 12101 et seq., and the Illinois Human Rights Act (“IHRA”), 775

ILCS 5/2-101 et seq. (Count I), and a separate count for disability discrimination under

those statutes (Count II). On May 13, 2019, CTA filed a motion to dismiss the

complaint pursuant to Federal Rule of Civil Procedure 12(b)(6).

                                 LEGAL STANDARD

       A motion to dismiss pursuant to Federal Rule of Civil Procedure 12(b)(6) “tests

the sufficiency of the complaint, not the merits of the case.” McReynolds v. Merrill

Lynch & Co., 694 F.3d 873, 878 (7th Cir. 2012). The allegations in the complaint must

set forth a “short and plain statement of the claim showing that the pleader is entitled to

relief.” Fed. R. Civ. P. 8(a)(2). Plaintiffs need not provide detailed factual allegations,

but they must provide enough factual support to raise their right to relief above a

speculative level. Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007). A claim

must be facially plausible, meaning that the pleadings must “allow…the court to draw

the reasonable inference that the defendant is liable for the misconduct alleged.”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). The claim must be described “in sufficient

detail to give the defendant ‘fair notice of what the…claim is and the grounds upon

which it rests.’” E.E.O.C. v. Concentra Health Servs., Inc., 496 F.3d 773, 776 (7th Cir.

2007) (quoting Twombly, 550 U.S. at 555). “Threadbare recitals of the elements of a



                                            5
cause of action, supported by mere conclusory statements,” are insufficient to withstand

a 12(b)(6) motion to dismiss. Iqbal, 556 U.S. at 678.

                                           DISCUSSION

        CTA urges the Court to dismiss Count I because Winkfield is not a qualified

individual under the ADA, failed to request a reasonable accommodation, and rejected

the offer of a vacant position. CTA moves to dismiss Count II because Winkfield “is

not disabled as defined by the ADA, is not qualified to perform the essential functions

of her job, and did not properly plead that she suffered an adverse employment action.”

The Court addresses each argument in turn. 1

I. Failure to Accommodate

        The ADA prohibits employers from discriminating against a “qualified

individual on the basis of disability.”             42 U.S.C. § 12112(a).            Failure to make

“reasonable accommodations to the known physical or mental limitations of an

otherwise qualified individual with a disability” constitutes discrimination under the

ADA, unless the employer can demonstrate that the accommodation would impose an

“undue hardship.” Id. § 12112(b)(5)(A); Rodrigo v. Carle Found. Hosp., 879 F.3d 236,

241 (7th Cir. 2018). To state a claim for a failure to accommodate, Winkfield must

allege that: (1) she is a qualified individual with a disability; (2) CTA was aware of her




1
  CTA also moved the Court to strike Winkfield’s claims for punitive damages under the complaint.
However, Winkfield agreed to voluntarily dismiss those claims, so the Court need not address that issue in
the present motion.

                                                    6
disability; 2 and (3) CTA failed to reasonably accommodate her disability. Preddie v.

Bartholomew Consol. School Corp., 799 F.3d 806, 813(7th Cir. 2015). An IHRA claim

for disability discrimination is analyzed under the same framework as an ADA claim.

McKay v. Vitas Healthcare Corp. of Ill., 232 F. Supp. 3d 1038, 1043 (N.D. Ill. 2017).

Accordingly, the Court will analyze both claims under the ADA.

          A. Qualified Individual

          The parties first dispute whether Winkfield is a qualified individual for purposes

of the ADA. A qualified individual means “an individual who, with or without

reasonable accommodation, can perform the essential functions of the employment

position that such individual holds or desires.” Kauffman v. Petersen Health Care VII,

LLC, 769 F.3d 958, 959 (7th Cir. 2014) (citing 42 U.S.C. § 12111(8)).                When

determining whether an individual is a “qualified individual,” courts consider (1)

whether an individual possesses “the requisite skill, experience, education and other

job-related requirements of his employment position, and (2) can perform the essential

functions of the position held or desired, with or without reasonable accommodation.”

Budde v. Kane Cnty. Forest Pres., 597 F.3d 860, 862 (7th Cir. 2010) (citing 29 C.F.R.

§ 1630.2(m)).

          CTA claims that Winkfield does not satisfy this test with respect to her outside

SMM position. However, that is not the analysis required under the statute. According

to 29 C.F.R. § 1630.2(m), an individual is qualified if they have the necessary skill,

2
    This element is not at issue for purposes of this motion.

                                                        7
experience, education, and other requirements of the position they hold or desire.

Given that Winkfield desired accommodation as an inside shop SMM, our analysis

relates to that position. Winkfield alleges that she was able to perform all the essential

functions of her inside shop job for the last fourteen years and continues to be able to

perform said functions. Further, she provided verification from a CTA physician

clearing her to work inside without restrictions.         Accordingly, Winkfield has

sufficiently alleged that she is a qualified individual under the ADA.

      B. Reasonable Request for Accommodation

      Failing to make “reasonable accommodations to the known physical or mental

limitations of an otherwise qualified individual with a disability” constitutes

discrimination under the ADA, unless the employer can demonstrate that the requested

accommodation would impose an “undue hardship.” 42 U.S.C. § 12112(b)(5)(A);

Rodrigo, 879 F.3d at 241. An employer may have to assign an employee to a different

position as a reasonable accommodation; however, this duty is typically limited to

vacant positions, meaning an employer is not required to “bump” other employees to

create a vacancy. Gile v. United Airlines, Inc., 95 F.3d 492, 499 (7th Cir. 1996).

      The Supreme Court has clarified the application of this rule to employers who

use seniority systems for job assignment and promotion purposes. U.S. Airways, Inc.

v. Barnett, 535 U.S. 391, 397 (2002). Ordinarily, where a requested accommodation

conflicts with bargained for seniority systems, the accommodation would be

unreasonable under the ADA. Id. at 403. However, the plaintiff can show that the

                                            8
requested accommodation is reasonable if “special circumstances” exist that alter

employees’ bargained for expectations. Id. at 405. For example, “[t]he plaintiff might

show that the system already contains exceptions such that, in the circumstances, one

further exception is unlikely to matter.” Id. Accordingly, a conflict with an established

seniority system does not make an accommodation per se unreasonable.

      CTA maintains that Winkfield’s requested accommodation was unreasonable

because there were no vacant inside shop jobs after the seniority-based job pick.

Granting her the accommodation would require CTA to “bump” an employee from their

chosen job, which would violate the CBA. However, Winkfield argues that there were

exceptions to the seniority system that allowed employees to be exempt from the job

pick. Therefore, her request for an accommodation to be placed in an inside shop job

that was exempt from the job pick would not have been an undue hardship for CTA, as

they already had the requested procedures in place. These allegations are sufficient to

pass the motion to dismiss threshold, so Winkfield has adequately plead that her

requested accommodation was reasonable.

      C. No Reasonable Vacancy

      After an employee's initial disclosure of her disability, “the ADA obligates the

employer to engage with the employee in an ‘interactive process’ to determine the

appropriate accommodation under the circumstances.” EEOC v. Sears, Roebuck, and

Co., 417 F.3d 789, 804 (7th Cir. 2005). The interactive process allows employers to

work with the disabled employee “so that, together, they might identify the employee’s

                                           9
precise limitations and discuss accommodations which might enable the employee to

continue working.” Hendricks-Robinson v. Excel Corp., 154 F.3d 685, 693 (7th Cir.

1998). The Seventh Circuit has described the interactive process as having “give-and-

take” elements, such that “if the employee has requested an appropriate

accommodation, the employer may not simply reject it without offering other

suggestions or at least expressing a willingness to continue discussing possible

accommodations.” Sears, 417 F.3d at 806.

       The ADA lists several forms of reasonable accommodation, including

“reassignment to a vacant position.” 42 U.S.C. § 12111(9). According to the EEOC

guidelines, an employer who utilizes reassignment as a reasonable accommodation for

a current employee “should reassign the individual to an equivalent position, in terms

of pay, status, etc., if the individual is qualified, and if the position is vacant within a

reasonable amount of time.” EEOC Interpretive Guidance on Title I of the Americans

with Disabilities Act, 29 C.F.R. App. § 1630.2(o) (2016).

       Here, CTA argues that they are only obligated to provide some reasonable

accommodation, not the accommodation that Winkfield requests or prefers.                See

Malabarba v. Chicago Tribune, Co., 149 F.3d 690, 699 (7th Cir. 1998). Specifically,

CTA contends that it need only transfer Winkfield to a position for which she is

otherwise qualified, not specifically an inside shop job. See Baert v. Euclid Beverage,

Ltd., 149 F.3d 626, 633 (7th Cir. 1998). While that premise is correct, it does not mean

the Customer Service Clerk position CTA offered to Winkfield comports with the

                                            10
EEOC guidelines. Indeed, the significantly lower, part-time position CTA offered to

Winkfield—one that paid roughly one-third of her salary and provided her with no

benefits or seniority rights—was not in accordance with the EEOC guidelines. As noted

above, there were exceptions made to the job pick, and Winkfield could have been

offered such a position or something comparable. Thus, Winkfield’s rejection of the

Customer Service Clerk position is not a bar to her recovery here, and her failure to

accommodate claim may proceed. Accordingly, the motion to dismiss Count I is

denied.

II. Disability Discrimination

      The ADA prohibits discrimination against a qualified individual with a

disability. 42 U.S.C. § 12112(a). To allege disability discrimination, a plaintiff must

claim that “(1) she is disabled within the meaning of the ADA, (2) she is qualified to

perform the essential functions of the job, either with or without a reasonable

accommodation, and (3) she suffered from an adverse employment action because of

her disability.” Hoppe v. Lewis Univ., 692 F.3d 833, 839 (7th Cir. 2012) (citing Nese

v. Julian Nordic Const. Co., 405 F.3d 638, 641 (7th Cir. 2005)). As noted above,

Winkfield has adequately alleged that she is disabled within the meaning of the ADA

and is qualified to perform the essential functions of an SMM with the reasonable

accommodation of being placed in an inside shop position. The only remaining issue

is whether Winkfield suffered an adverse employment action due to her disability.



                                          11
      Winkfield must allege that “but for” her disability, defendants would not have

taken an adverse action against her. A.H. by Holzmueller v. Ill. High Sch. Ass’n, 881

F.3d 587, 593 (7th Cir. 2018) (“This language requires [the plaintiff] to prove that, but

for [her] disability, [she] would have been able to access the services or benefits

desired.”) (internal citation omitted).    “An adverse employment action must be

‘materially’ adverse to be actionable, meaning ‘more than a mere inconvenience or an

alteration of job responsibilities.’” Kersting v. Wal-Mart Stores, Inc., 250 F.3d 1109,

1115 (7th Cir. 2001) (internal citation omitted). A materially adverse change in one’s

job “might be indicated by a termination of employment, a demotion evidenced by a

decrease in wage or salary, a less distinguished title, a material loss of benefits,

significantly diminished material responsibilities, or other indices that might be unique

to a particular situation.” Lavalais v. Vill. Of Melrose Park, 734 F.3d 629, 634 (7th Cir.

2013) (emphasis omitted).

      The allegations in Winkfield’s complaint meet this pleading requirement.

Winkfield alleges that Messina expressed a hostile attitude toward her disability and

removed her from work involuntarily and without pay until she was medically cleared

by CTA physicians. Moreover, despite being cleared to work, Winkfield was not

returned to an SMM position, but was offered “a demotion to a position that was

substantially less pay, less benefits and part time hours which effectively constituted a

constructive discharge” and forced her into early retirement. Dkt. 1:19-cv-1721, #1.



                                           12
Viewing these allegations in the light most favorable to Winkfield, they are sufficient

to stave off a motion to dismiss. Accordingly, the motion to dismiss Count II is denied.

                                   CONCLUSION

      For the aforementioned reasons, the Court denies CTA’s motion to dismiss. It is

so ordered.



Dated: 1/24/2020                               ________________________________

                                               Charles P. Kocoras
                                               United States District Judge




                                          13
